Case 1:17-cr-00101-LEK Document 553 Filed 08/14/19 Page 1 of 2   PageID #: 4824




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK
   AMERICA,
                                       DEFENDANT’S “MOTION FOR
          Plaintiff,                   PLEA OF MISNOMER;”
                                       DECLARATION OF COUNSEL;
         v.                            EXHIBIT “A;”’ CERTIFICATE
                                       OF SERVICE

   ANTHONY T. WILLIAMS,

          Defendant.


         DEFENDANT’S “MOTION FOR PLEA OF MISNOMER”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides     “DEFENDANT’S          “MOTION       FOR      PLEA      OF

   MISNOMER;” Declaration of Counsel and Exhibit “A.”
Case 1:17-cr-00101-LEK Document 553 Filed 08/14/19 Page 2 of 2   PageID #: 4825




      Dated: August 14, 2019




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
